Case: 19-40894     Document: 00515814207          Page: 1    Date Filed: 04/08/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                      April 8, 2021
                                  No. 19-40894
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk

   Michael Jerrial Ibenyenwa,

                                                            Plaintiff—Appellant,

                                       versus

   Texas Board of Criminal Justice; Trina D. Sterling-
   Sims,

                                                          Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                             USDC No. 9:19-CV-1


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          In this civil action filed pursuant to 42 U.S.C. § 1983, Michael Jerrial
   Ibenyenwa, Texas prisoner # 1638105, challenges an order entered by the




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-40894       Document: 00515814207            Page: 2   Date Filed: 04/08/2021




                                       No. 19-40894


   district court denying his motions for a preliminary injunction. We have
   jurisdiction to review this interlocutory order. 28 U.S.C. § 1292(a)(1).
          A movant is entitled to the “extraordinary remedy” of a preliminary
   injunction only if he establishes
          (1) a substantial likelihood of success on the merits, (2) a
          substantial threat of irreparable injury if the injunction is not
          issued, (3) that the threatened injury if the injunction is denied
          outweighs any harm that will result if the injunction is granted,
          and (4) that the grant of an injunction will not disserve the
          public interest.
   Byrum v. Landreth, 566 F.3d 442, 445 (5th Cir. 2009). The party seeking the
   preliminary injunction has the burden of persuasion on all four requirements.
   Bluefield Water Ass’n v. City of Starkville, Miss., 577 F.3d 250, 253 (5th Cir.
   2009). Our review of the district court’s determinations as to each factor is
   deferential, with facts left undisturbed unless clearly erroneous, conclusions
   of law reviewed de novo, and the ultimate decision reviewed for an abuse of
   discretion. Id.
          Ibenyenwa argues that the district court abused its discretion in
   determining that he failed to show a substantial likelihood on the success of
   the merits of his claims. He asserts that he received notice that his July 2018
   Rolling Stone magazine was denied after it was reviewed by the prison
   mailroom staff and found to contain an image of a nude child. He elected to
   have the magazine forwarded to someone outside of the prison, who then
   mailed him 86 pages of photocopies of that same magazine, albeit with the
   image of the child edited out. These photocopies of the magazine were also
   withheld by the prison mailroom staff on the ground that the magazine was
   previously denied. It is this subsequent denial of the photocopies from which
   the prohibited picture had been removed that Ibenyenwa argues was an




                                            2
Case: 19-40894      Document: 00515814207           Page: 3   Date Filed: 04/08/2021




                                     No. 19-40894


   arbitrary and irrational decision that violated his rights under the First and
   Fourteenth Amendments.
          When evaluating First Amendment challenges to prison policies we
   consider the following factors:
           (1) whether the regulation is “rationally related” to a
          legitimate penological goal; (2) whether alternative means of
          exercising First Amendment rights remain open; (3) the
          impact that accommodating the asserted right will have on
          other prisoners and prison employees; and (4) whether there
          are easy and obvious alternative means of accommodating the
          asserted right.
   Prison Legal News v. Livingston, 683 F.3d 201, 214 (5th Cir. 2012) (citation
   omitted). Ibenyenwa has not demonstrated, in light of the above factors, that
   he has a substantial likelihood of prevailing on his claims. See Thornburgh v.
   Abbott, 490 U.S. 401, 418 (1989); Prison Legal News, 683 F.3d at 208-21. We
   therefore decline to consider whether Ibenyenwa faces a substantial threat of
   irreparable injury if the injunction is not issued that would outweigh any harm
   that will result if the injunction is granted or whether the injunction would
   not disserve the public interest. Byrum, 566 F.3d at 445; see also Bluefield
   Water Ass’n, 577 F.3d at 253.
          The order denying Ibenyenwa’s motions for a preliminary injunction
   is AFFIRMED.




                                          3